Title: Petition of James McClurg to the Governor and Council of Virginia, 18 October 1779
From: McClurg, James
To: Jefferson, Thomas



Octr. 18. 1779

A Petition from the Director and Surgeons of the Virginia Hospitals to the Governor and Council
The Petitioners beg leave to acquaint this honorable board, that the resolution of Assembly, which establish’d Hospitals for the relief of the sick and wounded in the service of this state, gave to the Director and Surgeons of those Hospitals a genteel and liberal allowance, for Devoting their time and their talents to the public service. They were entituled to the same pay and rations with the deputy director and senior surgeons of Hospitals on the Continental Establishment. Since that period, by the depreciation of the currency, our pay has become of no value; and this honorable board, having thought themselves obliged by a subsequent resolution of Congress, to declare that in lieu of each supernumerary ration, we should recieve only two shillings, has thereby depreciated, in the same proportion with our pay, that part of our allowance which seem’d to have a permanent value. By a late resolution of Congress, a remedy is provided for this grievance, as far as it effects the Officers of the Line, who are entituled to recieve in lieu of their rations an allowance nearly equal to their present value. But to our great surprize, and mortification, we find no mention made of our department in the above resolution; and are obliged to appeal to the Justice of this honorable board, who we are confident can never determine, that the ration of an hospital surgeon is worth only two shillings while the same ration belonging to the Surgeon of a Regiment is allow’d to be worth twenty shillings.
We beg leave to remind this honorable board that tho we belong to the Staff, we are not in the situation of that part of it, whose pay  and rations make the smallest share of their emoluments. By the constitution of our Hospital, we have no trust of public money, no concern with purchases or accounts; which are managed by an Independent commissary, under the Inspection and controul of the boards appointed for that purpose. For our professional services to the public, we Expect a recompence in some measure adequate to the value usually set upon such services. At present, we ask something less than was granted us, at our first Institution, by the resolution of Assembly. Our pay having diminished imperceptibly in our hands, we pray the Interposition of this honorable board, that we may not in the same manner lose the benefit intended us by our allowance of rations.

Sign’d James Mcclurg D. G. S. H.

